          Case 1:20-cv-01231-NONE-EPG Document 11 Filed 11/19/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     MARTIN SAIZ,                                  Case No. 1:20-cv-01231-EPG (PC)
 9
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
10                                                 RECOMMENDING THAT CERTAIN
           v.                                      CLAIMS AND DEFENDANTS BE
11                                                 DISMISSED
     PUTNAM and SCHRIEBER,
12                                                 OBJECTIONS, IF ANY, DUE WITHIN
                  Defendants.                      FOURTEEN DAYS
13
                                                   ORDER DIRECTING CLERK TO ASSIGN
14                                                 DISTRICT JUDGE
15          Martin Saiz (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          Plaintiff filed his complaint on August 31, 2020. (ECF No. 1). The Court screened
18   Plaintiff’s complaint. (ECF No. 6). The Court found that Plaintiff’s complaint “states
19   cognizable claims against Defendants Putnam and Schrieber for (1) violating his due process
20   rights with respect to housing him in administrative segregation and (2) violating his First
21   Amendment rights by retaliating against him for his protected speech.” (Id. at 9-10).
22          The Court allowed Plaintiff to choose between proceeding only on the claims found
23   cognizable by the Court in the screening order or filing an amended the complaint. (Id. at 11).
24   On November 10, 2020, Plaintiff notified the Court that he wants to proceed only on the claims
25   found cognizable in the screening order. (ECF No. 7).
26          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
27   October 26, 2020 (ECF No. 6), and because Plaintiff has notified the Court that he wants to
28   proceed only on the claims found cognizable in the screening order (ECF No. 7), it is HEREBY

                                                      1
          Case 1:20-cv-01231-NONE-EPG Document 11 Filed 11/19/20 Page 2 of 2



 1   RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s claims
 2   against Defendants Putnam and Schrieber for (1) violating his due process rights with respect to
 3   housing him in administrative segregation and (2) violating his First Amendment rights by
 4   retaliating against him for his protected speech
 5          These findings and recommendations are submitted to the United States district judge
 6   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 7   (14) days after being served with these findings and recommendations, Plaintiff may file
 8   written objections with the Court. The document should be captioned “Objections to
 9   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
10   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
11   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
12   (9th Cir. 1991)).
13          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
14   judge to this case.
15
     IT IS SO ORDERED.
16

17
        Dated:     November 18, 2020                            /s/
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28


                                                        2
